Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendments
           Applicant's response and amendments, filed June November 12, 2020, to the prior Office Action is acknowledged.  Applicant has cancelled claims 1-4, 10-22, 32-39, and 42-49, amended claims 24 and 31, and withdrawn claims 5-9, 23, 40-41, and 50-55


Priority
Applicant’s claim for the benefit of a prior-filed applications, parent application 14/929,578, of which the instant application is a continuation-in-part application, and PCT application PCT/EP2016/076462, filed on November 2, 2015 and November 2, 2016, respectively, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.
Accordingly, the effective priority date of claims 24-29 is granted as November 2, 2015, whereas the effective priority date of claims 30-31 is November 2, 2016.


Information Disclosure Statement
The Information Disclosure Statement(s) filed on November 12, 2020, November 30, 2020, and December 30, 2020 have been received and considered herein.
In light of these supplemental IDS documents correcting the defective references of the IDS filed on July, 25, 2018, the previous NPL references, 7 and 12, will now be considered.

Claim Objections
Claim 31 is objected to because of the following informalities:  Claim 31 incorporates Table 1 of the instant Specification into the claim.  The incorporation of a table from the Specification, however, does not satisfactorily overcome the requirements of MPEP 608.01(m), which requires that an invention be defined/described in a claim using words unless it is impossible to do so. See 608.01(m).  Furthermore, claim 31 is also flawed because it refers to other pieces of art to describe the invention, a .
Appropriate correction is required.

Response to Arguments (Objections)
Applicant attempts to cure the deficiencies of claim 31 objected to in the Office Action dated August 14, 2020, by merely incorporating into the claim the table of compounds (i.e., Table 1) taught by the Specification.  This, however, is insufficient to overcome the claimed objection because merely incorporating a table does not sufficiently reduce the invention into words, per MPEP 608.01(m).  Furthermore, it is noted that Table 1 refers to other references, which does not comply with the requirements of MPEP 608.01(m), which mandates defining/describing the claim using words without reference to outside sources unless doing so would be impossible. 

Response to Arguments (112(b))
The prior rejection of claim(s) 24-31 under 35 U.S.C. 112(b) for being indefinite owing to claim 24 lacking an antecedent basis for depending on a non-elected claim (claim 5) is withdrawn in light of Applicant’s amendment to claim 24 incorporating the limitations of the non-elected claim, which the Examiner finds persuasive.  Therefore, the rejection has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 24 and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (WIPO Pat. App. 2009/105044 A1).
Regarding claim 24, Lim teaches that diseases treatable by exosomes derived from mesenchymal stem cells include cardiac inflammation (p. 11, ln 23-25) and cardiomyopathy (p. 46, ln 14; p. 48, ln 10).  Since Applicant’s specification discloses that immune-mediated inflammatory diseases encompass autoimmune disorders (Specification, p. 38, ln 16-24), and that autoimmune disorders include cardiomyopathy (Specification, p. 38, ln 26-32), Lim reasonably teaches using exosomes isolated from mesenchymal stem cells to treat the immune-mediated inflammatory disease of claim 24 in a subject when it teaches treating cardiomyopathy with exosomes.  Furthermore, Lim teaches that the exosomes may be administered to human subjects having these aforementioned conditions (p. 50, ln 10-14).  Finally, Lim teaches that mesenchymal stem cells, from which exosomes are derived, can be isolated from adult tissue, including adipose tissue (p. 1, ln 18-20).
Lim also teaches that particles in media from mesenchymal stem cells concentrated against >100 kDa and >1,000 kDa are cardioprotective, and that the cardioprotective particles are exosomes (Example 40, p. 82, ln 20-26).  Lim further states that the active fraction consists of particles having a molecular weight >1,000 kDa (Example 40, p. 82, ln 25).
While Lim does not teach ipsis verbis that at least 20% of the exosomes have an average molecular weight of at least 3 kDa, Lim does teach that the exosomes were positive for markers CD9 and CD81 (Example 40, p. 83, ln 3-11), each of which has a molecular weight greater than 3 kDa.  Applicant 
Furthermore, Lim teaches that the exosomes are from between 100 – 220 nm (p. 71, Example 18).  Because of this range in sizes, at least 20% of the exosomes isolated from mesenchymal stem cells would have an average diameter between 150 – 300 nm, and therefore Lim necessarily reads on property (b) of claim 24.
Regarding claims 27-28, Lim teaches a working example of exosomes being administered intravenously (p. 67, Example 10, ln 24-26), which is a systemic form of drug administration.

Response to Arguments (102)
Applicant argues that Lim is flawed because Lim does not teach that the mesenchymal stem cells from which exosomes are derived are adipose tissue-derived mesenchymal stem cells, but HuES9 mesenchymal stem cells (Remarks, p. 14, last paragraph – p. 15, first paragraph).  Applicant further argues that Lim is flawed because Lim does not teach or suggest that its exosomes comprise the features recited in instant claim 24, which include requirements relating to molecular weight, diameter, or the presence of TSP-1 within the exosomes (Remarks, p. 15, para 4).
Applicant’s argument has been fully considered, but it is not persuasive.
As mentioned in the above 102 rejection, Lim clearly teaches 1) that mesenchymal stem cells can be derived from adipose tissue and 2) that exosomes can generally be isolated from mesenchymal stem cells (see abstract, which is directed to isolating exosomes from mesenchymal stem cells in general see abstract) and 2) that mesenchymal stem cells can be derived from adipose tissue.  
Furthermore, while Lim does not teach that the properties of exosomes derived from adipose tissue-derived mesenchymal stem cells specifically match those recited in claim 24, Lim does teach that exosomes from HuES9 mesenchymal stem cells do comprise properties (a) and (b) of claim 24.  Applicant has provided no evidence that the exosomes derived from its adipose tissue-derived mesenchymal stem cells are different from the exosomes derived from the HuES9 mesenchymal stem cells of Lim.  In other words, although Applicant’s exosomes are from mesenchymal stem cells derived from a different type of tissue, because Lim still teaches exosomes derived from the same type of cell (i.e., mesenchymal stem cells), it does not appear that the exosomes from either mesenchymal stem cell type will be structurally or functionally different.  It should also be noted that claim 24 is directed to a product, i.e., exosomes derived from a mesenchymal stem cell, and not the process by which the product is procured (i.e., isolation from adipose tissue mesenchymal stem cells).  Thus, because Lim appears to teach the very same structurally and/or functionally indistinct exosome, and because the process by which that exosome is produced appears irrelevant, Lim appears to anticipate the limitations regarding the exosome of claim 24.

35 USC § 102
Claim(s) 24-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinden et al. (WIPO Pat. App. 2013/150303 A1), as evidenced by Lim et al. (WIPO Pat. App. 2009/105044 A1).

Sinden, however, does not teach ipsis verbis that at least 20% of the exosomes isolated from mesenchymal stem cells have an average molecular weight of at least 3 kDa.  
Sinden does, however, teach that the exosomes isolated from mesenchymal stem cells are derived from either adipose tissue the mesenchymal stem cells described in WO 2009/105044 A1 to Lim et al. (p. 45, ln 1-5).  
Lim teaches that diseases treatable by exosomes derived from mesenchymal stem cells include cardiac inflammation (p. 11, ln 23-25) and cardiomyopathy (p. 46, ln 14; p. 48, ln 10).  Since Applicant’s specification discloses that immune-mediated inflammatory diseases encompass autoimmune disorders (Specification, p. 38, ln 16-24), and that autoimmune disorders include cardiomyopathy (Specification, p. 38, ln 26-32), Lim reasonably teaches using exosomes isolated from mesenchymal stem cells to treat the immune-mediated inflammatory disease of claim 24 in a subject when it teaches treating cardiomyopathy with exosomes. Finally, Lim teaches that mesenchymal stem cells, from which exosomes are derived, can be isolated from adult tissue, including adipose tissue (p. 1, ln 18-20).
Lim also teaches that particles in media from mesenchymal stem cells concentrated against >100 kDa and >1,000 kDa are cardioprotective, and that the cardioprotective particles are exosomes (Example 40, p. 82, ln 20-26).  Lim further states that the active fraction consists of particles having a molecular weight >1,000 kDa (Example 40, p. 82, ln 25).
While Lim does not teach ipsis verbis that at least 20% of the exosomes have an average molecular weight of at least 3 kDa, Lim does teach that the exosomes were positive for markers CD9 and CD81 (Example 40, p. 83, ln 3-11), each of which has a molecular weight greater than 3 kDa.  Applicant discloses in the instant specification that CD9 and CD81 are ubiquitously expressed in exosomes 
Furthermore, Lim teaches that the exosomes are from between 100 – 220 nm (p. 71, Example 18).  Because of this range in sizes, at least 20% of the exosomes isolated from mesenchymal stem cells would have an average diameter between 150 – 300 nm, and therefore Lim necessarily reads on property (b) of claim 24.
While Sinden does not specifically teach that its exosomes isolated from mesenchymal stem cells have the a molecular weight greater than 3 kDa or that at least 20% of the exosomes have an average diameter of between 150 -300 nm, as described in claim 24, the exosomes taught by Sinden have this characteristic, as they are the same as the exosomes taught by Lim. Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972).
Regarding claim 26, Sinden teaches that neural stem cell microparticles administered to a patient are allogeneic (p. 32, ln 17-21).  Although Sinden does not teach ipsis verbis that exosomes derived from mesenchymal stem cells administered to a patient are allogeneic, Sinden teaches that the 
Regarding claims 27-28, Sinden teaches that the exosomes can be administered intravenously (p. 38, ln 15), which is a systemic form of drug administration.

Response to Arguments (102)
Applicant argues that Sinden is flawed because Sinden does not recite exosomes derived from adipose tissue-derived mesenchymal stem cells (Remarks, p. 15, last paragraph – p. 16, first paragraph), and therefore Sinden does not teach exosomes comprising any of the recited properties of the instant claim, claim 24.
Applicant’s argument has been fully considered but it is not persuasive.
First, Applicant is incorrect that Sinden does not mention exosomes derived from adipose tissue-derived mesenchymal stem cells.  In fact, Sinden explicitly states that the exosomes can be derived from mesenchymal stem cells from adipose tissue in addition to the mesenchymal stem cells of Lim (N.B., Sinden actually teaches that exosomes can be derived from adipose tissue-derived mesenchymal stem cells in the same sentence that it mentions the mesenchymal stem cells of Lim).  Second, as evidenced by the instant Applicant, at least 20% of the exosomes of Sinden would necessarily have weighed at least 3 kDa (see Response to Argument section above), and therefore Sinden inherently anticipates exosomes having the relevant property.
Furthermore, while Sinden does not teach that the properties of exosomes derived from adipose tissue-derived mesenchymal stem cells specifically match those recited in claim 24, Sinden does teach that exosomes can be the same as those taught by Lim, and therefore Sinden teaches exosomes derived from HuES9 mesenchymal stem cells comprising properties (a) and (b) of claim 24.  Applicant .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinden et al. (WIPO Pat. App. 2013/150303 A1), in view of Lim et al. (WIPO Pat. App. 2009/105044 A1).
Regarding claims 24-25, Sinden teaches that exosomes isolated from mesenchymal stem cells (abstract; p. 44, ln 24-29) can be used to treat immune-mediated inflammatory diseases, in particular rheumatoid arthritis, inflammatory bowel disease, and Crohn’s disease (p. 39, ln 12-16; p. 39, ln 25-27). 
Sinden, however, does not teach ipsis verbis that at least 20% of the exosomes isolated from mesenchymal stem cells have an average molecular weight of at least 3 kDa.  

Lim teaches that diseases treatable by exosomes derived from mesenchymal stem cells include cardiac inflammation (p. 11, ln 23-25) and cardiomyopathy (p. 46, ln 14; p. 48, ln 10).  Since Applicant’s specification discloses that immune-mediated inflammatory diseases encompass autoimmune disorders (Specification, p. 38, ln 16-24), and that autoimmune disorders include cardiomyopathy (Specification, p. 38, ln 26-32), Lim reasonably teaches using exosomes isolated from mesenchymal stem cells to treat the immune-mediated inflammatory disease of claim 24 in a subject when it teaches treating cardiomyopathy with exosomes. Finally, Lim teaches that mesenchymal stem cells, from which exosomes are derived, can be isolated from adult tissue, including adipose tissue (p. 1, ln 18-20).
Lim also teaches that particles in media from mesenchymal stem cells concentrated against >100 kDa and >1,000 kDa are cardioprotective, and that the cardioprotective particles are exosomes (Example 40, p. 82, ln 20-26).  Lim further states that the active fraction consists of particles having a molecular weight >1,000 kDa (Example 40, p. 82, ln 25).
While Lim does not teach ipsis verbis that at least 20% of the exosomes have an average molecular weight of at least 3 kDa, Lim does teach that the exosomes were positive for markers CD9 and CD81 (Example 40, p. 83, ln 3-11), each of which has a molecular weight greater than 3 kDa.  Applicant discloses in the instant specification that CD9 and CD81 are ubiquitously expressed in exosomes (Specification, p. 1, ln 10-11).  In light of Applicant’s disclosure that markers CD9 and CD81 are ubiquitously expressed in exosomes, the exosomes isolated from mesenchymal stem cells in Lim, which also express CD9 and CD81, would all necessarily have a molecular weight greater than 3 kDa given the ubiquitous expression of CD9 and CD81, thus satisfying the instant limitation of 20% of the exosomes having an average molecular weight of at least 3 kDa.

Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the exosomes taught by Sinden with the exosomes taught by Lim.  Lim teaches that exosomes isolated from mesenchymal stem cells can be used to treat an immune-mediated inflammatory disease, and one of ordinary skill in the art would have been motivated to substitute the exosomes taught by Sinden with the exosomes taught by Lim because both Lim and Sinden are directed to treating immune-mediated inflammatory diseases using exosomes derived from mesenchymal stem cells, and there is evidence that both exosomes populations are the same.
	 One skilled in the art would have a reasonable expectation of success of substituting the exosomes taught by Sinden with the exosomes taught by Lim because Lim also teaches that its exosomes can also be used to treat an immune-mediated inflammatory disease. 

Regarding claim 26, Sinden teaches that neural stem cell microparticles administered to a patient are allogeneic (p. 32, ln 17-21).  Although Sinden does not teach ipsis verbis that exosomes derived from mesenchymal stem cells administered to a patient are allogeneic, Sinden teaches that the exosomes can optionally be derived from mesenchymal stem cells instead of neural stem cells (p. 44, ln 24-28), and therefore Sinden reasonably anticipates the limitation of administering exosomes derived from mesenchymal stem cells to a patient.
Regarding claims 27-28, Sinden teaches that the exosomes can be administered intravenously (p. 38, ln 15), which is a systemic form of drug administration.
.

Claim(s) 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinden et al. (WIPO Pat. App. 2013/150303 A1), in view of Lim et al. (WIPO Pat. App. 2009/105044 A1), as applied to claims 24-28 above, in further view of Wang et al. (WIPO Pat. App. 2015/061568 A1).
The teachings of Sinden and Lim have been set forth supra.
Regarding claim 29-31, Wang teaches using a composition containing TGF-β inhibitor to treat cardiomyopathy (claim 1; p. 30, ln 25-30; p. 31, ln 3-17), which is an immune-mediated inflammatory disease according to Applicant’s specification (Specification, p. 38, ln 16-24; Specification, p. 38, ln 26-32).  Wang also teaches that a TGF-β inhibitor (p 2, ln 15-21; claim 1) can be administered for treatment, and that an exosome containing miRNA-302 can be administered in conjunction with the TGF-β inhibitor to enhance Oct 4 polypeptide expression, which would further enhance treatment (p. 20, ln 15-19).  In addition, Wang teaches that such compositions can be administered in vivo for treating cardiac conditions (p. 30, ln 25-27).  Finally, Wang teaches that the TGF-β inhibitor can be SB431542 (claim 11).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of treating an immune-mediated inflammatory disease using exosomes taught by either Sinden or Lim to also comprise an additional therapeutic agent, wherein that agent is a TGF-β inhibitor, based on Wang.  Wang teaches that a subject with an immune-mediated inflammatory disease can be administered a composition containing a TGF-β inhibitor in conjunction with exosomes to treat said disease, and one of ordinary skill in the art would have been motivated to modify the method of treating an immune-mediated inflammatory disease using exosomes taught by either Sinden or Lim with the additional therapeutic agent, a TGF-β inhibitor, based on Wang 
One skilled in the art would have a reasonable expectation of success of modifying the method of treating an immune-mediated inflammatory disease using exosomes taught by either Sinden or Lim to also comprise an additional therapeutic agent, wherein that agent is a TGF-β inhibitor, based on Wang because Wang teaches that a TGF-β inhibitor in conjunction with exosomes can be used to treat an immune-mediated inflammatory disease.

Response to Arguments (103)
Applicant argues against the 103 rejections using the same rationale that was proffered in his arguments against the 102 rejections, namely, that neither Lim nor Sinden teach using exosomes isolated from adipose tissue-derived mesenchymal stem cells (see generally Remarks, p. 16-17).
Applicant’s arguments have been fully considered but they are not persuasive.
As mentioned above, both Lim and Sinden teach isolating exosomes from adipose tissue-derived mesenchymal stem cells, and both Lim/Sinden teach exosomes from mesenchymal stem cells having properties (a) and (b) as described in claim 24.  Applicant’s arguments regarding the 103 rejection, therefore, are flawed owing to the same reasons as articulated above in the Response to Arguments (102) sections. 

Citation of Other Relevant Art
WIPO Pat. App. 2014/013029 A1 to Beelen et al. teaches that exosomes derived from mesenchymal stem cells can be used to treat inflammation (abstract).  Beelen, however, does not mention treatment of autoimmune mediated diseases such as rheumatoid arthritis, inflammatory bowel 
Katsuda et al. ("Human adipose tissue-derived mesenchymal stem cells secrete functional neprilysin-bound exosomes", 2013, Nature: Scientific Reports 3, p. 1-11) teaches properties of exosomes derived from adipose tissue mesenchymal stem cells.  Namely, Katsuda teaches that exosomes derived from adipose tissue cells comprise CD10 (i.e., neprilysin), a protein weighing 100 kDa (abstract).  Katsuda also teaches that the exosomes are positive for surface markers characteristic of all other MSCs, including CD105, CD73, CD90, and CD44, each of which has a molecular weight greater than 3 kDa (p. 2, col 1, para 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.R./Examiner, Art Unit 1633                

/KEVIN K HILL/Primary Examiner, Art Unit 1633